Commission measures in 2008-2013 to make use of CAP remote-sensing applications (debate)
The next item is the report by Friedrich-Wilhelm Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the measures to be undertaken by the Commission in 2008-13 making use of the remote-sensing applications developed within the framework of the common agricultural policy - C6-0273/2007 -.
Member of the Commission. - Mr President, before going into the content of the report, I first of all want to thank the rapporteur, Mr Graefe zu Baringdorf, and the members of the Committee on Agriculture and Rural Development, for the work that they have been doing on the evaluation of the Commission's proposal.
I would first like to make a few more general remarks to place the Commission's proposal in the right context. The Commission's proposal concerns the agro-meteorological system utilised to prepare the crop yields forecast and to monitor the development of crops within the European Union. This system was developed throughout the 1990s and has been fully operational since 1998. I must say that I consider this to be a very useful tool.
This system provides the Commission's services with accurate information on the situation in the crop sector and also assists the Commission in taking timely decisions in the framework of the common agricultural policy, and therefore I find that it is quite natural that it is financed by the guidance funding.
Let me say the following on some of the proposals in the Committee on Agriculture report. You have concerns about the use of the data that are collected. I want to be very clear on this. Control is not the aim of this system and it cannot and will not be used for any control of farmers within the European Union.
When we look at it from a technical point of view, the resolution of the remote-sensing images generated by the system is far too low to allow any controls, and this system - it must be clear as well - has nothing to do with our Integrated Administration and Control (IACS) System.
The rapporteur also states that there is no consensus that the proposed system actually works. Work to develop the system started in the late 1980s and, as I said, since 1998, when it became operational, the system has actually provided yield forecasts on a regular basis to the Commission services. We use this information on a daily basis, for example in our analysis of supply and price developments within the cereal sector.
Last year, in September 2007, the Commission provided an assessment of the system in a report to the European Parliament and to the Council that actually demonstrated the usefulness of the system. The system is also implemented at national level in several Member States, and other countries are using or developing similar tools, so on this point I am not totally in line with you.
Finally, I welcome the principle of setting up an inventory of projects and initiatives in the field of space and remote-sensing. However, this proposal is not the right place for this. This would indeed fall under the European initiative of Global Monitoring for Environment and Security. So we are not exactly on the same page, but I look forward to listening to the comments of the Honourable Members.
rapporteur. - (DE) Mr President, Commissioner, in the coordination committee of the Committee on Agriculture and Rural Development we pondered whether to produce a report on this matter or to let it pass without a report. I had the task of examining this question in greater depth, and we subsequently decided that we would draft a report, which means that the two of us can discuss the matter again this evening - a useful thing in itself.
We did stumble over a few points, however, and this is reflected in the amendments we have formulated. Firstly, the Commission's report said that the proposal was largely uncontested in the Council as elsewhere. Our enquiries, however, have revealed that some countries, particularly in northern Europe, cannot do much with this satellite data because everything is still covered in snow there when the images are captured.
Secondly, the data is collected by private companies, which make it available to the Commission, and these private companies' main customers are in the gas and oil industries, an area of business that involves a degree of speculation. What we must ensure - and this is why we want to invoke our parliamentary powers of scrutiny - is that this collected data is truly unconnected with any private speculative ambitions but that is actually used, as you have said, for the sole purpose of harvest and yield forecasting. As you are also aware, however, this very data is used for speculation in commodity futures on the stock exchange, and such forecasts could be used for that purpose.
Before going any further, let me emphasise that the Commission and Parliament do share a common interest here, but Parliament has a scrutiny function, and so it makes sense for us to talk about that and to request reports from the Commission which show clearly what has happened to this data, how it is recorded and what purpose it serves. It is essentially a matter of calling you to account in the coming years.
Then we were somewhat puzzled, of course, to learn that the financial basis for this data collection was suddenly to be changed. Hitherto we have had a dedicated budget heading under which increases in appropriations and proposals for their retention have had to be discussed. Now these activities are to be transferred to the Guarantee Fund, over which Parliament has less power of scrutiny. Now we can assume that, when the Treaty enters into force at the start of 2009, the Guarantee Fund will no longer exist and these matters will therefore pass into full budgetary sovereignty of Parliament. This approach was at least proposed, and when we received the report it was not yet clear when the Treaty would materialise. So we said no, we did not want to make any changes now; it should stay as it was, namely in a budget line which could then be scrutinised by Parliament on the expenditure side.
All in all, Commissioner, I certainly believe we have more important problems to discuss and try to resolve concerning the health check than the subject of our deliberations here this evening. Farmers, however, are very sensitive when there is any suspicion that they are being spied upon. You have made it clear that this is not about surveillance or spying. I shall gladly pass on that message, but you must understand us. We as a Parliament must also ensure that you do. It is because of our accountability to our voters that we have discussed this matter and are making this point.
on behalf of the PPE-DE Group. - (ES) Mr President, Commissioner, good evening, another evening discussing agriculture. As the Commission notes in its report, in recent years remote sensing has shown how we can cope correctly with the management needs of the Common Agricultural Policy. The traditional statistical and agricultural forecasting systems are beginning to become obsolete with the new technology which is invading all aspects of our lives.
It has also made possible improvements in the accuracy, objectivity, speed and frequency of observations as well as achieving savings in follow-up costs and monitoring of agricultural expenditure. Remote sensing is, therefore, most welcome in the Common Agricultural Policy.
The draft report which will be put to the vote tomorrow generally endorses the European Commission, except on one point which I consider to be important as it concerns funding for the measure. In the Agriculture Committee I supported the rapporteur's proposal to establish a specific budget for remote sensing of EUR 9.2 million outside the European Agricultural Guarantee Fund to safeguard future Community support for the development of remote sensing in all Member States.
I therefore welcome the outcome of the vote of the Committee on Agriculture, whose report also sets out the need to use the computer facilities of the Joint Research Centre site in Ispra to compile data from space, rather than the idea of creating a new computing infrastructure as proposed by the European Commission.
We should therefore streamline both the infrastructures and the financial budget, and we in the House should therefore support the document which will be put to the vote tomorrow.
on behalf of the PSE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, there is nothing technology will not do. We have before us a proposal by the European Commission for extension of the programme that uses the most up-to-date technology to monitor our European agriculture. After years of research, the scientists concerned can be justifiably proud of themselves.
Using satellites, it is, for instance, possible to monitor the use and condition of land, study the effects of climate change and even forecast harvests. That means we can keep an eye on the situation and act in good time to predict and ward off problems, such as the failure of the grain harvest this year.
I was originally an engineer and I find this kind of practical application of principled technology to promote our well-being very exciting. A 'tom-tom' system for agriculture. Who would ever have thought it? Now we have to consider whether we as a Parliament are in favour of further research into and use of this application. How could we say no?
I recommend that my colleagues in the Socialist Group vote for this directive, but I do want to make a couple of comments to the Commissioner who is with us at this late hour.
Firstly, I have my doubts about the inclusion of the budget and the programme in the Agricultural Guarantee Fund. Up to now this project has had its own budget heading, which has allowed Parliament to monitor the situation and be kept regularly informed. Despite the proven value of the programme, research is still continuing. I would think it particularly unfortunate if the Commission no longer reported to us on the progress and results of the programme, or on the costs involved. As a Member of Parliament and an interested party, I would urge that the separate budget heading is retained so that we are also kept informed in the future and can be involved in the consideration as well.
Secondly, I would like to see all the research results made freely available to other interested parties, such as universities and research institutes. In the field of climate research particularly, the data that are coming to light thanks to MARS and LUCAS can be enormously useful.
Mr President, Commissioner, I shall conclude my maiden speech at this plenary with that appeal for transparency. I am hoping for a positive response from Mrs Fischer Boel.
on behalf of the ALDE Group. - (FI) Mr President, I would first like to thank the rapporteur, Mr Graefe zu Baringdorf, for the excellent way he has prepared this topic for debate. He has worked hard and highlighted the flaws and problems associated with remote sensing.
A cautious approach, an emphasis on transparency and a precise specification of the scope of application are all appropriate here. At its best remote sensing is a way to obtain information quickly on the condition of farms, crop yields and growing conditions. This information can then be used, for example, in research, the planning of agricultural marketing, and the administration of the common agricultural policy.
There are still many flaws in the methods used, as the rapporteur points out. Conditions vary from one Member State to another and the data from Member States is not fully comparable. For example, in my country, Finland, snow-covered parcels of land are often so small that determining surface areas from satellite images is not always successful. This being the case, the amendment which states that the information obtained should be used solely for estimating yields and not for control purposes is fitting.
Farmers today are burdened with red tape, paperwork and constant monitoring. Unreasonably harsh sanctions are imposed if they unintentionally make mistakes owing to poor advice. As remote sensing methods develop, it is to be hoped that they will help reduce the bureaucracy which is a continual torment to farmers.
First, however, we need to obtain more precise results of research to ensure that the methods are actually reliable and that they treat all farmers impartially. As new methods are introduced, we also have to ensure that the privacy of farmers is protected and that the entire process is a transparent one.
(PL) Mr President, Commissioner, in order to have a common agricultural policy that works properly, what is needed, above all, is precise and reliable data.
Remote-sensing techniques make it possible, among other applications, to monitor cultivation and to forecast harvests. This becomes even more significant in the light of advancing climate change. Using remote sensing we can identify, at an earlier stage, conditions that are unfavourable for plant development and, as a result, forecast more quickly and accurately which areas are threatened by drought. These techniques provide data for econometric models, which we frequently use when considering the consequences of introducing changes into the functioning of the common agricultural policy. With initial data that is more precise we can reduce the probability of errors in the scenarios forecast.
For this reason, I believe that it is vital to continue the MARS project. Financing sources for the project should, however, remain unchanged, i.e. within the framework of a separate budget line, and not from the European Agricultural Guarantee Fund. Since the project is financed from EU funds, i.e. from the taxes of our citizens, I believe that an investigation should be carried out on the efficiency of the MARS project and on its potential applications that have not yet been put into use.
As usual I would like to congratulate the rapporteur on an excellent report, and I fully agree with him that we must make sure that the system becomes more consolidated and, above all, more productive and more useful.
The final issue that I would like to consider is access to data. Everyone should have the right to make use of this source of information, not just EU decision-makers but also Member States and research and academic institutions. The data could even be useful at the level of the farm: for example, farmers could apply the information obtained from remote sensing in optimising agricultural treatments.
(PL) Mr President, I would like to support the view taken by the rapporteur and emphasise that remote-sensing techniques can be useful to the European Commission: first of all, in helping to manage agricultural markets, secondly, by making it possible to monitor cultivation and at the same time to forecast harvests, and thirdly and finally, this forecasting should have an impact on the prices of agricultural raw materials, which will be particularly important in the next few years, in a situation where the prices of foodstuffs are constantly rising.
Even if some of the objectives named above were to be fulfilled, this would be sufficient to acknowledge that remote sensing is a method that provides important information that is helpful in the proper management of the markets of individual agricultural products.
At the same time as giving this method a positive assessment, I would also like to state that I share the view of the rapporteur that work in this area should be financed from a special budget line, and not from the Agricultural Guarantee Fund.
(DE) Mr President, Commissioner, ladies and gentlemen, I was recently invited to a Rotary Club meeting, where a very interesting debate took place. A Rotarian who is a fierce critic of the EU lamented that there was a great deal of fraud in Europe, that it went unchecked and that we had a particularly large number of problems in the realm of agriculture. Interestingly, a few minutes later we had a farmer saying that he had just undergone an inspection which had been conducted with great rigour and precision and that he did not know of any area of activity that was subject to such thorough checking as agriculture.
I believe this shows very clearly what people need, namely information about what is actually happening. This is why best practice and benchmarking are absolutely essential if we are to explain to the European public how much importance we attach to agricultural policy.
(FR) Mr President, Commissioner, Mr Graefe zu Baringdorf, this proposal for a regulation for the introduction of remote sensing via satellite is an interesting one. Michel Debatisse, the French farmers' leader, put forward a remote-sensing proposal in this Chamber back in the 1990s, the area of application in that case being stock rearing. The idea was to fix microchips in the ears of cattle and sheep, as part of a system for monitoring premium payments and preventing fraud in certain parts of southern France. There had even been a plan for electronic capsules, which cattle would swallow and which would then become attached in a pocket in the intestine, enabling the stock to be identified and counted via satellite.
What we have before us today is something different, although it dates back seven years, to the MARS and LUCAS pilot projects. The concept here entails supplying information about land use and the condition of the ground or crops, in order to forecast crop yields and, at the same time, to manage agricultural markets and produce econometric models.
There is an obvious danger with this aim of gathering information, improving statistics, producing forecasts and, indeed, creating a website: I am tempted to call it the danger of a remote-sensing elite, for the technology will be accessible only to large farmers or very rich regions, and not everyone will be enabled to anticipate prices - a particularly useful facility when the price of grain is rising. Obviously, the ability to anticipate prices several months in advance by predicting the harvest is a highly interesting prospect for the stock markets in Chicago or wherever.
Our rapporteur, Mr Graefe zu Baringdorf, is right to be particularly interested in the matter of who will benefit from the system, especially as it comes at a price - I believe some ten million euros are involved, albeit spread over five or six years - and these sums will come not from an independent budget line but from an agricultural guarantee fund. The system is certainly worth trying out, or pursuing, Commissioner.
Member of the Commission. - Mr President, it is true that we sometimes have the opportunity to sit here late in the evening and discuss agricultural issues, but I must say that I enjoyed, no matter how late it is, having an opportunity to exchange views on this - for those of us present here tonight, anyway - very interesting topic.
Firstly, it is clear that, in situations where the areas are covered with snow, it is not possible - and this applies to our Finnish friends - to collect the data on the crops, but it is possible to collect the meteorological data, which will be available no matter what the weather conditions are. As this is also closely linked to the development that we are seeing in the discussions on climate change, I think that this information is also valid and important. There have been some concerns about the availability of the data, and I can only say that the data is available no matter where you come from. It is available either through the Member States or on the internet, so there is no secret about the data collected in the different areas.
Concerning the budget, I think that it is important, in a situation where we have a limited budget for agriculture, that we take care to spend the money in the most appropriate way and that (I refer to Mr Martinez) we can defend how we spend the money and ensure that no fraud is taking place. I think that we have also been quite successful in explaining to the European Parliament how we spend the money and how the control is carried out. However, it is equally important for me to say again tonight that the technology used in the system to register the field crops does not make it possible to use the same system for control purposes. The technology is completely different and the picture is simply unusable for control purposes, so please do not make this link, because it is completely inappropriate. However, I still believe that the money that we will spend in the future on this system is justified. It will be approximately between EUR 1.5 million and EUR 1.7 million every year. Especially in a situation where we have seen dramatic changes in the price fluctuations in the agricultural sector, it is important that we have valid data on which to base our forecasts.
rapporteur. - (DE) Mr President, Commissioner, under the new system the rapporteur has the last word, and therein lies an insight into how the European Parliament sees itself in relation to the Commission. As you know, we are not at odds about the next steps in this matter. I am not suggesting that the system be scrapped; I have merely proposed a few improvements - which I do not intend to recapitulate - to increase Parliament's powers of scrutiny.
On the question of data that can be used for climate analysis, we have indicated that there are two pilot projects, entitled LUCAS and MARS. This also demonstrates, however, that the data being collected does indeed transcend the domain of agriculture. This is why I asked in the explanatory statement for the retention of a separate budget heading.
Let me conclude with a little anecdote that shows the sort of thing we must deal with. A farm near where I live was visited by the supervisory authority, because the satellite system had allegedly enabled it to identify a gully, in other words a prohibited drainage system. The inspectors said it must be over there in a particular spot where the system had shown it to be. The farmer, however, assured them that he had done nothing. And what had actually happened? A plastic mat was lying in the field - which should not happen either - and the grass had grown through it. That was what the satellite system had picked up, and now the authorities had come to haul the farmer over the coals.
We politicians could surely come up with more little tales like that from our local areas - and no doubt, Commissioner, you have heard a few yourself - which illustrate what we have to deal with. There is no point in denying our concern at the prospect of farmers being monitored in a way which the public cannot comprehend and which is no longer subject to parliamentary scrutiny. I therefore hope you will appreciate why we have had to put this report through Parliament and discuss it and why we must continue to be vigilant in future. Be that as it may, we do intend to support each other in these efforts.
I declare the debate closed.
Voting will take place on Wednesday, 16 January 2008.